
	
		II
		109th CONGRESS
		2d Session
		S. 2778
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2006
			Mr. Schumer (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  ethanol.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethanol Fuel Supply Act of
			 2006.
		2.Ethanol
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.05.36Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 3824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeNo changeNo changeOn or before
						12/31/2006
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			(c)Effect on
			 Heading 9901.00.50Heading 9901.00.50 of the Harmonized Tariff
			 Schedule of the United States is amended in the effective period column, by
			 inserting or during any period during which heading 9902.05.36 is in
			 effect after is not in effect.
			
